Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered July 26, 2000, which, in an action for divorce, denied defendant’s motion to compel plaintiff and the parties’ child to submit to an examination by defendant’s forensic expert, and directed defendant to submit to an examination by the forensic expert previously appointed by the court pursuant to the parties’ stipulation, unanimously affirmed, without costs.
Defendant was properly directed to submit to examination by the previously appointed forensic expert absent any showing of bias on the part of the expert or of some inadequacy in her already conducted examination of plaintiff and the parties’ child. Moreover, even if further evaluations of plaintiff and the child were necessary, an expert unilaterally chosen by one side would not be an appropriate choice (see, Rosenblitt v Rosenblitt, 107 AD2d 292, 294-296). So much of defendant’s argument as addresses the motion court’s decision to reduce plaintiff’s visitation is unreviewable since the record does not contain the order that the motion court directed be settled to implement such decision (see, Gunn v Palmieri, 86 NY2d 830; Murray Hill Manor Co. v Destination Paradise, 266 AD2d 132). We have considered and rejected defendant’s other arguments. Concur— Nardelli, J. P., Rubin, Saxe and Friedman, JJ.